Case 3:20-cv-00270-JAG Document 95 Filed 04/06/21 Page 1 of 9 PagelD# 2003

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ELIZABETH C. ABE, et al., individually and
on behalf of persons similarly situated,

Plaintiffs,
Vv. Civil Action No. 3:20-cv-270
VIRGINIA DEPARTMENT OF
ENVIRONMENTAL QUALITY,
Defendant.
MEMORANDUM ORDER

This matter comes before the Court on the Virginia Department of Environmental
Quality’s (“DEQ”) motion to decertify the plaintiffs’ conditionally certified collective action.
(ECF No. 61.) For the following reasons, the Court grants DEQ’s motion.

I. BACKGROUND

The plaintiffs, current and former female DEQ employees, allege that DEQ’s past!
practice of using pay history to determine a new hire’s salary perpetuates the gender wage gap
and violates the Equal Pay Act (“EPA”).? On June 29, 2020, the Court conditionally certified
the following class as to the EPA claim: “Female employees of the Virginia Department of

Environmental Quality who were hired before July 1, 2019, and who work or worked as

 

| As of July 1, 2019, DEQ no longer uses pay history to determine a new hire’s salary.

2 DEQ notes that “a single unifying pay practice” did not apply to all the plaintiffs. (ECF
No. 62, at 5.) Rather, “different policies applicable in different years dictated how state
agencies, including DEQ, established a new employee’s salary.” (/d.) One policy applied from
1980 to 1993, another from 1993 to 2000, and yet another, “with several revisions,” between
2000 and 2019. (Jd. at 5-8.) The policies in place from 1980 to 2000 used prior salary as the
“predominant factor” in setting starting salary. (/d. at 6.) The policy in place from 2000 to 2019
used prior salary as “one among many factors that an agency [could] consider when setting an
employee’s starting salary.” (/d. at 7-8.)
Case 3:20-cv-00270-JAG Document 95 Filed 04/06/21 Page 2 of 9 PagelD# 2004

Environmental Specialist II [(“ES II”)*] anytime between April 16, 2017, through the present.”
(ECF No. 19, at 1.) Along with four lead plaintiffs, twenty other women have joined the suit,
bringing the number of plaintiffs to twenty-four.4 DEQ argues that the plaintiffs “cannot satisfy
their burden to prove that they are similarly situated, making collective treatment of their EPA
claims improper.” (ECF No. 61, at 1.) Of particular importance for resolution of this motion,
the Court recently ruled that DEQ may assert prior salary as an affirmative defense to the
plaintiffs’ EPA claims (the “partial summary judgment ruling”).
II. DISCUSSION

Courts use a two-stage process to decide if a group of plaintiffs qualifies as “similarly
situated” under the FLSA. See, ¢.g., Houston v. URS Corp., 591 F. Supp. 2d 827, 831 (E.D. Va.
2008). At the first stage, courts consider whether to conditionally certify the class under a
lenient standard. At the second stage (also called the ‘decertification’ or ‘merits’ stage), courts
consider whether the class will proceed to trial under a more stringent standard.

“If, after discovery, it is apparent that plaintiffs are not similarly situated, the court may
decertify the collective action and dismiss the claims of the opt-in plaintiffs without prejudice.”
LaFleur v. Dollar Tree Stores, Inc., 30 F. Supp. 3d 463, 468 (E.D. Va. 2014). To determine
whether the opt-in plaintiffs are similarly situated, courts assess the “issues common to the

proposed class that are central to the disposition of the FLSA claims and [whether] such common

 

3 DEQ says that ES II “is a ‘role title’ that does not identify or describe a DEQ
employee’s specific job or work duties.” (ECF No. 62, at 3.) Instead, the title encompasses
“many different skill sets, duties, work titles and functions” and applies to most of DEQ’s.
employees. (/d.) DEQ further explains that employees “have a ‘mapped title’ that more
specifically identifies their position and career path designation” and a “‘work title’” that
“describes an employee’s job duties and functions.” (/d) “The ES II role title includes
approximately 142 mapped titles and approximately 130 work titles.” (/d.)

4 Laura D. Corl and Karen Haley-Wingate opted into the class and subsequently dropped
out of the case. (ECF Nos. 48, 49.)
Case 3:20-cv-00270-JAG Document 95 Filed 04/06/21 Page 3 of 9 PagelD# 2005

issues can be substantially adjudicated without consideration of facts unique or particularized as
to each class member.” Houston, 591 F. Supp. 3d at 832. The common issues, however, need
not be identical. “Rather, the inquiry is whether the presence of common issues allows the class-
wide claims to be addressed without becoming bogged down by individual differences among
class members.” Id.

Courts have used two approaches when considering motions to decertify an FLSA
collective action—the so-called ad hoc approach and the modern approach. Under either
approach, largely due to the partial summary judgment ruling, the Court finds that the plaintiffs
“are not similarly situated.” LaFleur, 30 F. Supp. 3d at 468.

A. The Ad Hoc Approach

When a defendant files a motion to decertify on “similarly situated” grounds, courts
typically consider three factors: “(1) the disparate factual and employment settings of the
individual plaintiffs; (2) defenses which appear to be individual to each plaintiff; and (3) fairness
and procedural considerations.” Sharer v. Tandberg, Inc., No. 1:06cv626, 2007 WL 676220, at
*2 (E.D. Va. Feb. 27, 2007). The plaintiffs “bear the burden of showing by a preponderance of
the evidence that their claims are ‘similarly situated.”” LaFleur, 30 F. Supp. 3d at 468. Courts
use this so-called ad hoc approach even though the “FLSA does not define ‘similarly situated’
and the Fourth Circuit has not set out a standard for this term in the context of a FLSA collective
action.” Andreana v. Va. Beach City Pub. Schs., No. 2:17¢v574, 2019 WL 1756530, at *3 (E.D.
Va. Apr. 19, 2019).

1. Disparate Factual and Employment Settings
DEQ argues that the plaintiffs’ and comparators’ mapped and working titles show that

they “do not perform the same jobs at DEQ” and, therefore, are not “similarly situated.” (ECF
Case 3:20-cv-00270-JAG Document 95 Filed 04/06/21 Page 4 of 9 PagelD# 2006

No. 62, at 14-26.) DEQ also observes that the plaintiffs did not start their employment at DEQ
under similar circumstances. (/d. at 22-26.)

When analyzing the ad hoc approach’s first factor, courts consider “plaintiffs” job duties,
geographic location, supervision, and salary as well as plaintiffs’ evidence of a. . . policy that
violates the FLSA.” LaFleur, 30 F. Supp. 3d at 469. “[S]imilarity of facts and employment
settings does not mean that ‘there can be no differences among class members or that an
individualized inquiry may not be necessary in connection with fashioning the specific relief or
damages to be awarded to each class member.’” Andreana, 2019 WL 1756530, at * 3 (quoting
Houston, 591 F. Supp. 2d at 831). Instead, “the Court must look at ‘all of the relevant aspects of
[their] employment situation.’” /d. (emphasis and alteration in original) (quoting Ercegovich v.
Goodyear Tire & Rubber Co., 154 F.3d 344, 352 (6th Cir. 1998)).

When the Court issued it partial summary judgment ruling, it resolved the predominant
common issue affecting the plaintiffs’ claims—namely, whether DEQ may assert prior salary
history as an affirmative defense. With that issue resolved, the myriad differences between the
plaintiffs, such as their varied job duties and the different circumstances and policies affecting
their hiring and pay, mandate decertification. Although the plaintiffs allege they “were victims
of a common policy or scheme or plan that violated the law,” Marroquin v. Canales, 236 F.R.D.
257, 260 (D. Md. 2006), their cases turn on individualized questions regarding their similarity to
their comparators and whether any factors other than sex explain why DEQ paid the comparators
more than the plaintiffs. Thus, this factor favors of decertification.

2. Individual Defenses
“The individualized defenses factor assesses whether potential defenses pertain to the

plaintiff class or whether the potential defenses require proof of individualized facts at trial.”
Case 3:20-cv-00270-JAG Document 95 Filed 04/06/21 Page 5 of 9 PagelD# 2007

- Rawls v. Augustine Home Health Care, Inc., 244 F.R.D. 298, 300 (D. Md. 2007). DEQ says that
its defenses apply individually and not to the class generally. (ECF No. 62, at 27.) DEQ lists ten
defenses that they claim turn on individualized evidence regarding a plaintiff and her alleged
comparators. (/d. at 28-29.) These defenses fall into two categories: (1) the plaintiffs have not
identified an appropriate comparator’ and (2) a factor other than sex explains any salary
differential. DEQ also contends that the plaintiffs’ “entire premise for collective treatment of
this matter rests on the erroneous notion that the use of prior salary as a factor in setting initial
compensation is somehow a per se violation of the EPA.” (/d. at 26.)

The individualized defenses factor supports decertification. The Court’s partial summary
judgment ruling rejected the plaintiffs’ argument that using prior salary as a factor in setting an
employee’s starting salary constitutes a per se violation of the EPA. With that common issue
resolved, individualized defenses risk making the collective action unmanageable. The twenty-
four plaintiffs have ten work titles. (ECF No. 63, at 5-6 (chart identifying the plaintiffs and
comparators by work title).) A “representative sampling” of the plaintiffs and comparators
within each work ttle potentially could testify on the issue of whether the plaintiffs have
identified appropriate comparators. LaFleur, 30 F. Supp. 3d at 473 (“Testimony of a
representative sampling of plaintiffs in a collective action is a procedure often used in FLSA
class actions.”).© But the Court harbors grave concerns about the efficacy of such an approach in
this case. Moreover, representative sampling will not work when determining whether a factor

other than sex explains the salary differential between a plaintiff and her comparators. The Court

 

> This defense applies to twenty of the twenty-four plaintiffs. (/d. at 28.)

6 Although the plaintiffs have identified fifty-two comparators, they do not intend to use
all fifty-two at trial. (ECF No. 63, at 5 n.4.) They claim that “ten or twelve witnesses might...
be able to prove the Plaintiffs’ entire case.” (/d. at 7.)

5
Case 3:20-cv-00270-JAG Document 95 Filed 04/06/21 Page 6 of 9 PagelD# 2008

must look at every plaintiff individually to make that determination. Thus, the individualized
defenses factor favors decertification.
3. Fairness and Procedural Considerations
To assess fairness and procedural considerations, courts consider
the primary objectives of allowance of a collective action under § 216(b), namely
(1) to lower costs to the plaintiffs through the pooling of resources; and (2) to
limit the controversy to one proceeding which efficiently resolves common issues

of law and fact that arose from the same alleged activity. The Court also must
determine whether it can coherently manage the class in a manner that will not

prejudice any party.
Rawls, 244 F.R.D. at 302 (cleaned up) (quoting Moss v. Crawford & Co., 201 F.R.D. 398, 410
(W.D. Pa. 2000)). Allowing this case to continue as a collective action reduces the plaintiffs’
costs by allowing them to pool resources. Nevertheless, the Court’s resolution of the overriding
common issue that united the class—whether using salary history constitutes a per se violation of
the EPA—makes allowing this case to continue as a collective action inefficient and unwieldy

because the plaintiffs’ cases no longer turn on common issues.’ Indeed, the cases now hinge on

 

7 The Court’s partial summary judgment ruling did not decide whether EEOC vy.
Maryland Insurance Administration, 879 F.3d 114 (4th Cir. 2018), imposes a job-relatedness
requirement for affirmative defenses in EPA claims. Although the plaintiffs may raise this issue
during later stages of this litigation, the Court still finds that fairness and procedural
considerations weigh against allowing this case to proceed as a collective action because the
plaintiffs’ cases turn on individualized inquiries.

First, the plaintiffs must identify a proper comparator to establish a prima facie EPA
claim. See Evans v. Int’l Paper Co., 936 F.3d 183, 196 (4th Cir. 2019). This requires an
individualized comparison between the plaintiff and her proposed comparator. Ifa plaintiff does
not identify a proper comparator, then the Court need not determine whether DEQ has
successfully raised an affirmative defense to the plaintiffs’ claims.

If a plaintiff does identify a proper comparator, then DEQ may argue that several
factors—not just prior salary—explain the pay differential between the plaintiff and the
comparator. The Court must then determine whether DEQ has shown that those other factors
actually explain the pay differential between the plaintiff and her comparator. See Md. Ins.
Admin., 879 F.3d at 123. This will require an individualized inquiry.

Determining whether Maryland Insurance imposes a job-relatedness requirement on
affirmative defenses in EPA cases likely will not arise in all the plaintiffs’ cases. And, even if it

6
Case 3:20-cv-00270-JAG Document 95 Filed 04/06/21 Page 7 of 9 PagelD# 2009

individualized comparisons between each plaintiff and her comparators and determinations
regarding whether DEQ can successfully assert an affirmative defense as to each plaintiff. This
makes it impossible for the Court to “coherently manage the class in a manner that will not
prejudice any party.” /d. Indeed, if the Court allowed this case to proceed to trial as a collective
action, jurors likely would have difficulty making the individualized determinations this case
requires. Although this may help some class members, it almost certainly would hurt others.

Thus, this factor favors decertification.

Because all three of the ad-hoc factors favor decertification, the Court decertifies the-

collective action.
B. The Modern Approach

The plaintiffs correctly note that the “ad hoc approach has been cast into doubt in recent
years.” (ECF No. 63, at 10 (emphasis in original).) For instance, last year the Second Circuit
criticized the ad hoc approach because “district courts employing the ad hoc factors consider the
ways in which the plaintiffs are factually disparate and the defenses are individualized” instead
of “considering the ways in which the opt-in plaintiffs are similar in ways material to the
disposition of their FLSA claims.” Scott v. Chipotle Mexican Grill, Inc., 954 F.3d 502, 517 (2d
Cir. 2020) (emphasis in original). This misplaced focus conflicts with the FLSA and unduly
limits plaintiffs’ “right” to collective action. See id. at 515-17.

Thus, the Chipotle court explained that “named plaintiffs and opt-in plaintiffs” are
“‘similarly situated’” if they “are alike with regard to some material aspect of their litigation.”

Id. at 516. In other words, “if named plaintiffs and party plaintiffs share legal or factual

 

does, this narrow common remaining issue does not change the fundamentally individualized
nature of the inquiry in these cases.
Case 3:20-cv-00270-JAG Document 95 Filed 04/06/21 Page 8 of 9 PagelD# 2010

similarities material to the disposition of their claims, ‘dissimilarities in other respects should not
defeat collective treatment.’” /d. (quoting Campbell v. City of Los Angeles, 903 F.3d 1090, 1114
(9th Cir. 2018)).2 The Chipotle court noted that collective treatment is not an all-or-nothing
proposition. “If the opt-in plaintiffs are similar to the named plaintiffs in some respects material
to the disposition of their claims, collective treatment may be fo that extent appropriate, as it may
to that extent facilitate the collective litigation of the party plaintiffs’ claims.” Chipotle, 954
F.3d at 516 (emphasis in original).?

Even application of the more lenient Chipotle test mandates decertification. As described
above, now that the Court has resolved the predominant issue common to the entire class—
whether DEQ may assert prior salary as an affirmative defense—the plaintiffs no longer “share
legal or factual similarities material to the disposition of their claim.”'® Jd. at 516. Accordingly,

the Court decertifies the collective action.

 

8 This mirrors the standard applied by the Eastern District of Virginia in 2014: “[C]ourts
have determined if potential class members are similarly situated by assessing the existence of
‘issues common to the proposed class that are central to the disposition of the FLSA claims and
that such common issues can be substantially adjudicated without consideration of facts unique
or particularized as to each class member.’”” LaFleur, 30 F. Supp. 3d at 468 (quoting Houston,
591 F. Supp. 2d at 831).

9 “District courts are well equipped to manage cases in this way. For example, Rule 42
provides for the possibility of partial consolidation for trial, to the extent separate actions involve
common questions of law or fact.” /d. at 516 n.5.

10 For the reasons stated above, the narrow remaining issue that may arise in multiple
plaintiffs’ claims—whether Maryland Insurance imposes a job-relatedness requirement for EPA
affirmative defenses—does not compel the denial of the decertification motion. Collective
treatment of that issue will not facilitate collective litigation of the plaintiffs’ claims because of
the overwhelmingly individualized nature of EPA cases.

8
Case 3:20-cv-00270-JAG Document 95 Filed 04/06/21 Page 9 of 9 PagelD# 2011

III. CONCLUSION

For the reasons stated herein, the Court GRANTS DEQ’s motion for decertification.
(ECF No. 61.) Accordingly, the Court DISMISSES the claims of the opt-in plaintiffs
WITHOUT PREJUDICE. The claims of the named plaintiffs shall proceed.

Further, the Court DIRECTS the parties to file briefs within fourteen days of this Order
regarding whether the Court should sever the remaining claims pursuant to Federal Rule of Civil
Procedure 21. Each party may respond to the opposing party’s brief six days after filing of the
same.

After the Court determines whether it should sever the remaining claims, it will set a new
deadline for the filing of any remaining summary judgment motions.

It is so ORDERED.

Let the Clerk send a copy of this Order to all counsel of record.

 

Is} ()ex ]

Date: 6 f 2021 John A. Gibney, Jr. [ / [
Richmond United States Distridt Judg

 

 

 
